Citation Nr: 1224226	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostatitis, and if so, whether service connection for prostatitis is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army reserves, with active duty service from September 1979 to December 1979, December 1990 to August 1991, December 1995 to August 1996, and January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

A video conference hearing was held in October 2009 with the Veteran in Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues on appeal were then remanded by the Board in January 2010 for additional development.  That development has been completed, and the case has returned to the Board for further appellate review. 

The Veteran recently submitted additional evidence in support of his claim, without an appropriate waiver of RO consideration.  However, as the evidence was duplicative of that already in the file, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011). 

The issue of entitlement to service connection for a bilateral foot condition has been raised by the record, specifically in the Veteran's April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a low back disability etiologically related to service.

2.  The Veteran did not appeal a March 2002 rating decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for prostatitis.

3.  Evidence received since the March 2002 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  The March 2002 rating decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for prostatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, as discussed below, the Board has concluded that reopening the Veteran's previously denied claim for service connection for prostatitis is warranted, therefore any notice deficiency in that regard is not prejudicial to the Veteran.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his low back disability claim.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion as to the nature and etiology of the Veteran's low back condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent service examinations in June 1979, May 1983, September 1987, and July 1991.  No relevant abnormalities were noted, and the Veteran denied a history of low back symptoms on the associated Reports of Medical History.  

In January 1995, the Veteran denied any joint pain or swelling during a Persian Gulf registry examination.  A June 1995 VA examination noted no musculoskeletal abnormalities.

Workman's Compensation records dated April 1997 show the Veteran felt a twinge in his back while lifting a bucket of mail the previous day.  He was diagnosed with posterior back strain.

Private treatment records dated October 2000 from a clinical social worker noted complaints of back pain.

In April 2003, during the Veteran's last period of service, he reported experiencing low back pain after jumping from a vehicle.  He was diagnosed with a mild gluteus medius and tensor fasciae latae strain.  A subsequent separation examination in August 2003 was normal.

VA treatment records dated February 2004 show complaints of back pain.  A May 2004 x-ray was normal.  He continued to complain of back pain in November 2004.  A November 2005 MRI of the spine was essentially normal, with no herniated discs or spinal canal stenosis.

The Veteran testified at a Board hearing in October 2009.  He stated that he worked in a postal unit, and his duties included unloading trucks.  He injured his back while doing this, and was advised by physicians to not do so much lifting.  In one incident, he was riding on top of a truck.  When he jumped down to get off, his back "felt funny."  He was given medication to treat his condition.

The Veteran was afforded a VA examination in June 2010.  He reported having lower back pain in 1991 as a result of unloading mail trucks.  He denied going to sick call and just "kept going."  After returning from service in 1995, he again reported having back pain that was treated conservatively with Tylenol and Advil.  Over the years, his back pain got worse, and he hurt his back again in 2003.  He reported this back pain and was treated with physical therapy.  He continued to experience symptoms through 2005 into the present.  The claims file was reviewed by the examiner, who noted the Veteran's documented April 2003 complaints, as well as normal x-ray findings and MRI findings in 2004 and 2005, respectively.  Examination revealed tenderness and pain to palpation of the lower lumbar region paravertebral spinous musculature.  There were no spasms or weakness of the lumbar spine.  The Veteran complained of pain with repetitive motion testing.  Motor strength was normal.  Sensation was diminished in a manner consistent with the Veteran's diabetic peripheral neuropathy.  The examiner concluded that the Veteran did not have a current organic low back disability.  This was based on the 2004 x-rays and 2005 MRI, which were both normal.  A current lumbar spine series was also unremarkable. 

Based on the evidence of record, the Board finds that service connection for a low back disability is not warranted.  Although the Veteran reported low back pain during service in April 2003, a subsequent August 2003 separation examination showed normal findings, and the evidence of record does not reflect a diagnosed low back disability during the period on appeal.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran was seen on several occasions for low back pain, and that he testified that he experienced such pain since service.  However, the Board notes that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has also considered the Veteran's own statements made in support of his claim.  However, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service low back disorders.  While he is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that he has a low back condition related to service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

C.  New and Material Evidence

Historically, the Veteran was originally denied service connection for prostatitis in a  September 1995 rating decision.  The RO declined to reopen the claim in a March 2002 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the September 1995 and March 2002 decisions became final because the Veteran did not file a timely appeal for either decision.

At this stage, the Board notes that the Veteran submitted service treatment records in support of his claim for prostatitis.  These records are from the Veteran's most recent period of service from January 2003 to September 2003, and therefore did not exist at the time of the prior final decisions.  Therefore, despite the submission of new service treatment records, the Veteran's claim is appropriately adjudicated as a new and material evidence claim rather than reconsideration of his previous claim.  See 38 C.F.R. § 3.156(c)(2).

The claim of entitlement to service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence did not establish prostatitis or a urinary condition in service.  Since the prior final decision, additional evidence has been added to the claims file.  

Service treatment records dated April 2003 show the Veteran complained of frequent urination, along with other symptoms.  An August 2003 examination noted no relevant abnormalities.

VA treatment records dated February 2004 show the Veteran complained of cloudy urine with a strong odor.  He was diagnosed with a urinary tract infection.

Finally, the Veteran testified at a Board hearing in October 2009.  He stated that after he returned from service, he had problems with urinary urgency.  These problems had continued through the present.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to the previously unestablished fact of whether the Veteran had prostatitis or a urinary condition in service.  Specifically, the service treatment records from April 2003 show complaints of frequent urination.  These records could reasonably substantiate the Veteran's claim if it were reopened, and therefore satisfy the "low threshold" for reopening outlined by the Court in Shade.  Therefore, reopening the Veteran's claim for service connection for prostatitis is warranted.


ORDER

Entitlement to service connection for a low back disability is denied.

New and material evidence having been received, the Veteran's claim of entitlement service connection for prostatitis is reopened; the appeal is granted to this extent only.


REMAND

With respect to the merits of the Veteran's claim for service connection for prostatitis, the Board finds that additional development is warranted.

Initially, the Board notes that the RO denied the Veteran's claim of entitlement to service connection for prostatitis in the April 2006 rating decision on appeal on the basis that new and material evidence had not been received to reopen a prior final decision.  Subsequent statements of the case and supplemental statements of the case continued to deny the Veteran's request to reopen.  However, the Board's decision above reopens this claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration on the merits unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for prostatitis de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand this matter for that purpose.  In conjunction with the de novo readjudication of the Veteran's claim, the RO must arrange for all further development indicated, to include (but not be limited to) that ordered below.

In addition, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the Veteran was first diagnosed with prostatitis in January 1995, in between periods of active service, during a Persian Gulf registry examination.  He reported intermittent urinary urgency over the past several months.

Service treatment records dated April 2003 show that the Veteran complained of frequent urination.  No specific diagnosis was rendered at that time.  An August 2003 general examination reflected no abnormalities.  In February 2004, the Veteran complained of cloudy urine with a strong odor and was diagnosed with a urinary tract infection.  At his October 2009 Board hearing, he reported continuing problems with urinary urgency.

Given these findings, and in light of the standard set out by the Court in McLendon, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any current prostate or urinary condition.  The examiner must review the claims file, including any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed prostate or urinary condition was incurred in, aggravated by, or otherwise related to service.  In forming an opinion, the examiner should specifically reference the Veteran's documented complaints of frequent urination during service.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.	After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all of the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


